Exhibit 10.1

 

[g229011ksi001.gif]

 

 

December 8, 2016

 

Roger Newton

 

Re: Scientific Advisor Agreement

 

Dear Roger:

 

This letter agreement documents our understanding regarding your decision to
transition into a new role at Esperion Therapeutics, Inc. (the “Company”). We
appreciate your contributions and we share your desire for a smooth and mutually
beneficial transition plan. With that in mind, by signing below you and the
Company agree as follows:

 

1.                                      Final Agreement

 

If fully executed, as of December 8, 2016 this Scientific Advisor Agreement (the
“Agreement”) will become the final binding agreement between you and the Company
and will fully supersede other agreements or understandings between you and the
Company relating to the terms and conditions of your employment, including
without limitation, your employment agreement dated December 4, 2012 (the “Prior
Employment Agreement”). Notwithstanding the foregoing, by accepting this
Agreement, you hereby reaffirm your Employee Non-competition Confidentiality and
Assignment Agreement dated January 22, 2014 (the “Noncompetition Agreement”),
which is incorporated by reference herein, and remains in full force.1 For the
avoidance of doubt, the Restricted Period, as defined in the Noncompetition
Agreement, shall continue during your employment as a Scientific Advisor and for
one year after your employment relationship ends. In addition, your equity
rights will continue to be governed by the Equity Documents2 except to the
extent specifically modified by this Agreement.

 

--------------------------------------------------------------------------------

1 Pursuant to the Defend Trade Secrets Act effective May 11, 2016, the following
is hereby added to the Noncompetition Agreement: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation oflaw; or (B) is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal.”

 

2 The following are the “Equity Documents”:

 

 

(a)

the HDL Therapeutics, Inc. 2008 Incentive Stock Option and Restricted Stock
Plan;

 

(b)

the Esperion Therapeutics, Inc. 2013 Stock Option and Incentive Plan;

 

(c)

the Option Grant from the Company to you dated January 16, 2013;

 

(d)

the Early Exercise Option Grant Notice from the Company to you dated January 16,
2013, and the corresponding Early Exercise Stock Option Agreement between you
and the Company;

 

(e)

the Incentive Stock Option Agreement between you and the Company dated July 23,
2013;

 

[g229011ksi002.jpg]

 

1

--------------------------------------------------------------------------------


 

[g229011ksi001.gif]

 

2.                                      Title/Duties and Responsibilities

 

Effective December 8, 2016, you will no longer serve in the role of Executive
Chairman & Chief Scientific Officer (“CSO”) at the Company, you will transition
to the role of Scientific Advisor to the Company’s President and Chief Executive
Officer (“CEO”). As a Scientific Advisor, you will continue to work and provide
services to the Company, although your role will change and your time commitment
will be reduced to a level to be determined by the CEO after consultation with
you. Your duties and other details associated with your employment and your new
role will also be determined by the Company’s CEO after consultation with you.
While you will no longer serve as Executive Chairman of the Company’s Board of
Directors (the “Board”), you will continue to serve as a member of the Board,
subject only to the bylaws and other processes and procedures relative to
election and removal. You may also perform outside board, consulting and
advisory arrangements that do not violate the Noncompetition Agreement or your
fiduciary duties as a Board member and that do not interfere with your role as
Scientific Advisor. To the extent that you are interested in performing other
business activities not specifically addressed in this Section 2, you may seek
approval from the Company’s CEO.

 

3.                                      Compensation

 

As a Scientific Advisor, you shall receive a base salary at the rate of $120,000
per year.  You shall not be entitled to any additional compensation in
connection with your Board membership. Your outstanding equity will be governed
by the terms and conditions of the Equity Documents and will continue to vest
through the last day of your service relationship; for the avoidance of doubt it
is understood and agreed that you will continue to have service relationship for
purposes of the Equity Documents whether you are serving in the capacity as a
Company employee (including without limitation, Scientific Advisor) or a Board
member. You will not be entitled to accrue any additional paid time off while
serving as Scientific Advisor. You will continue to be eligible for employee
benefits to the extent permissible under such plans and programs. You will not
be entitled to severance pay or benefits, including in connection with your
transition from the position of CSO or in connection with the ending of your
employment whenever that occurs.  Any further equity grants or bonus payments
shall be purely discretionary and subject to Board approval. You are not
entitled to any other compensation except as specifically set forth in this
Section 3.

 

4.                                      Equity

 

You acknowledge that the following summarizes all stock options (after all
authorized adjustments since the applicable grant date) that the Company has
granted to you as of the date of this letter:

 

 

 

 

 

(f)           the Incentive Stock Option Agreement between you and the Company
dated December  20, 2013;

(g)          the Incentive Stock Option Agreement between you and the Company
dated January 2, 2015; and

(h)         the Incentive Stock Option Agreement between you and the Company
dated March  18, 2015.

 

 

[g229011ksi002.jpg]

 

2

--------------------------------------------------------------------------------


 

[g229011ksi001.gif]

 

Grant Date

Total Shares
Granted

Unvested
Shares

Vested
Shares

Exercisable
Shares

Purchase
Price Per
Shares

January 16, 2013

76,141

4,759

71,382

76,141

$2.095807

July 23, 2013

90,000

16,875

73,125

73,125

$17.11

December 20, 2013

20,000

6,250

13,750

13,750

$12.92

January 2, 2015

20,000

11,250

8,750

8,750

$41.23

March 18, 2015

8,000

5,000

3,000

3,000

$105.72

 

All such grants were made in the form of incentive stock options under the
federal tax laws, to the maximum extent permissible, provided, however, that to
the extent it is determined that any such options do not meet the applicable
requirements of an incentive stock option, such options shall be deemed to be
non-qualified stock options.

 

Your equity compensation shall be governed by the terms and conditions of the
applicable Equity Documents, and you acknowledge and agree that you are not
entitled to any equity rights other than as reflected in the Equity Documents
(which continue to be binding on you and the Company), provided notwithstanding
anything to the contrary in the Equity Documents, (i) in the event of a Sale
Event all of your stock options and other stock-based awards with time-based
vesting, including the January 16, 2013 Option Grant, shall immediately
accelerate and become fully exercisable or nonforfeitable as of the date of the
Sale Event. For purposes of this Agreement, a “Sale Event” shall mean (i) the
sale of all or substantially all of the assets of the Company on a consolidated
basis to an unrelated person or entity, (ii) a merger, reorganization or
consolidation pursuant to which the holders of the Company’s outstanding voting
power and outstanding stock immediately prior to such transaction do not own a
majority of the outstanding voting power and outstanding stock or other equity
interests of the resulting or successor entity (or its ultimate parent, if
applicable) immediately upon completion of such transaction, (iii) the sale of
all of the stock of the Company to an unrelated person, entity or group thereof
acting in concert, or (iv) any other transaction in which the owners of the
Company’s outstanding voting power immediately prior to such transaction do not
own at least a majority of the outstanding voting power of the Company or any
successor entity immediately upon completion of the transaction other than as a
result of the acquisition of securities directly from the Company.

 

5.                                      At Will Employment

 

Notwithstanding anything to the contrary in this Agreement or otherwise, your
employment is “at will,” meaning you or the Company may terminate it at any time
for any or no reason without any right to severance pay or benefits. Further,
you acknowledge and agree that you are not entitled to any severance pay or
benefits under the Prior Employment Agreement or otherwise.

 

6.                                      Tax Treatment

 

The Company shall undertake to make deductions, withholdings and tax reports
with respect to payments and benefits under this Agreement to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports.  Payments under this Agreement are
stated in gross amounts and shall be paid in amounts net of any such deductions
or withholdings.  Nothing in this Agreement shall be construed to require the

 

[g229011ksi002.jpg]

 

3

--------------------------------------------------------------------------------


 

[g229011ksi001.gif]

 

Company to make any payments to compensate you for any adverse tax effect
associated with any payments or benefits or for any deduction or withholding
from any payment or benefit.

 

7.                                Legally Binding

 

This Agreement is a legally binding document and your signature will commit you
to its terms. You acknowledge that you have carefully read and fully understand
all of the provisions of this Agreement, and that you are voluntarily entering
into this Agreement.

 

8.                                Absence of Reliance

 

In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company.

 

9.                                Governing Law; Interpretation

 

This Agreement shall be interpreted and enforced under the laws of State of
Michigan without regard to conflict of law principles. In the event of any
dispute, this Agreement is intended by the parties to be construed as a whole,
to be interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either you or the Company or the “drafter” of all or any
portion of this Agreement.

 

10.                         Entire Agreement

 

This Agreement along with the Noncompetition Agreement and the Equity Documents
(subject to footnote 3 and Section 4 of this Agreement) constitute the entire
agreement between you and the Company with respect to the subject matter herein.
This Agreement supersedes any previous agreements or understandings between you
and the Company with respect to the subject matter herein including, without
limitation, the Prior Employment Agreement.

 

To accept this Agreement, please return a signed, original of this Agreement to
me. This Agreement shall become effective upon execution by both parties the
(“Effective Date”).

 

11.                         Counterparts

 

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original, but all of which
together shall constitute one and the same document. Facsimile and pdf
signatures shall be deemed to have the same legal effect as originals.

 

Please indicate your agreement to the terms of this Agreement by signing and
returning it to me.

 

Very truly yours,

/s/ Tim M. Mayleben

 

ESPERION THERAPEUTICS, INC.

 

 

[g229011ksi002.jpg]

 

4

--------------------------------------------------------------------------------


 

[g229011ksi001.gif]

 

Tim M. Mayleben

President & Chief Executive Officer

 

 

 

The foregoing is agreed to and accepted by:

 

 

/s/ Roger Newton

 

December 8, 2016

 

Roger Newton

Date

 

 

 

[g229011ksi002.jpg]

 

5

--------------------------------------------------------------------------------